Citation Nr: 1730724	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than January 13, 2010 for the 40 percent rating for right leg sciatic sensory neuropathy with right ankle motor weakness.

2.  Entitlement to a rating in excess of 40 percent for right leg sciatic sensory neuropathy with right ankle motor weakness.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral hip disability.  


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claims for an earlier effective date and an increased rating for right leg sciatic sensory neuropathy with right ankle motor weakness, and his claims for service connection for bilateral hip and knee disabilities.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an earlier effective date for the 40 percent rating for right leg sciatic sensory neuropathy with right ankle motor weakness have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal of the claim for entitlement a rating in excess of 40 percent for right leg sciatic sensory neuropathy with right ankle motor weakness have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3. The criteria for withdrawal of a substantive appeal of the claim for entitlement to service connection for a bilateral hip disability have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4. The criteria for withdrawal of a substantive appeal of the claim for entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2016 written statement submitted to the Board, the Veteran expressed his desire to withdraw from appellate review his claims for entitlement to an earlier effective date and increased rating for right leg sciatic sensory neuropathy with right ankle motor weakness, and service connection for bilateral hip and knee disabilities.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (c) (2016).

As a result of the Veteran's withdrawal of his appeal as to the claims on appeal, no allegation of error of fact or law remains before the Board for consideration as to these issues.  Therefore, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal of the issue of entitlement to an effective date earlier than January 13, 2010 for the 40 percent rating for right leg sciatic sensory neuropathy with right ankle motor weakness is dismissed.

The appeal of the issue of entitlement to a rating in excess of 40 percent for right leg sciatic sensory neuropathy with right ankle motor weakness is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral knee disability is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral hip disability is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


